Citation Nr: 0424203	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Navy from 
February 1970 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1995 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Evidence of record indicates that the veteran was treated for 
a diagnosed personality disorder with symptoms including 
nervousness and lack of motivation during service.  The Board 
notes that additional mental health records from treatment 
during active service may exist.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal Department or agency, and will end its efforts only 
if VA concludes that the records do not exist or that further 
efforts would be futile.  See 38 C.F.R. § 3.159 (c)(2) 
(2003).

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  See 
38 C.F.R. § 3.159(c) (2003).  There are multiple treatment 
providers' statements in the claims file, which indicated 
that the veteran had received treatment from both VA and 
private treatment providers listed below for his claimed 
psychiatric disability after separation from active service.
The veteran's claims file contains a September 1995 Social 
Security Decision that appears to indicate that the award was 
based on a psychiatric disability.  The United States Court 
of Appeals for Veterans Claims (CAVC) has held that where 
there has been a determination that the veteran is entitled 
to SSA benefits, the records concerning that decision could 
possibly contain relevant evidence and are often needed by 
the VA for evaluation of pending claims, and must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, the medical records from SSA pertaining 
to any original or continuing award of disability benefits 
should be requested and associated with the claims file.

To fully comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between a current disability 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).  In this case, the veteran's service medical 
records indicate that he was diagnosed with a personality 
disorder during active service.  However, based on additional 
evidence of record, both a private physician and multiple VA 
treatment providers have opined that there is a possibility 
that the veteran's current diagnosed disability of paranoid 
schizophrenia might have had an onset date during his active 
military service.  VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2003).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's service records regarding 
treatment for mental health for his 
period of active service in the Navy from 
February 1970 to March 1972. (Service 
clinical records in the veteran's claims 
file show that he was evaluated in 
psychiatry on June 9, 1970 and June 15, 
1970.  An additional service clinical 
record shows a psychiatrist in the Mental 
Health Clinic evaluated the veteran on 
December 7, 1971).  If no service mental 
health records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact and whether 
further efforts to obtain the records 
would be futile.

2.  The RO should make arrangements to 
obtain any records of treatment or 
examination of the veteran from the 
private physician who submitted a 
statement dated in May 2004.  

3.  The RO also should make arrangements 
to obtain the veteran's treatment records 
from the private physician (as listed in 
the physician's statement dated in July 
1994 included in the file) for the period 
of February 1994 to the present.  

4.  The RO should also obtain any 
additional treatment records for the 
veteran's claimed psychiatric disability 
from the VA Outpatient Mental Health 
Clinic in Tuskegee, Alabama (as listed in 
the VA nurse practitioner statement dated 
in April 2004 included in the file) for 
the period of October 1993 to the 
present.

5.  The RO should obtain any additional 
treatment records for the veteran's 
claimed psychiatric disability from the 
West Paces Medical Center (Psychiatric 
Unit) in Atlanta, Georgia for the period 
of March 1972 to the present.

6.  The RO should request all records, 
which document the veteran's claimed 
psychiatric disability from the Social 
Security Administration.  If no records 
can be found, the RO should indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

7.  The RO should then schedule the 
veteran for a VA examination to determine 
the current diagnosis or diagnoses of any 
psychiatric disability present and 
whether any current psychiatric 
disability was incurred in or aggravated 
during active service.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred in or aggravated 
by service.  In addition, for each 
diagnosis made, the examiner should 
indicate whether the disability had an 
onset date that occurred during the 
veteran's active service.  A complete 
rationale for all opinions offered should 
be provided, especially when discussing 
the etiology of the veteran's psychiatric 
disability as well as the onset date.  
The claims folder should be made 
available to the examiner for review.   

8.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
schizophrenia.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, if 
any, and they should be given an 
opportunity to respond before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
March 2004.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




